Title: To Thomas Jefferson from the Rev. James Madison, 10 April 1785
From: Madison, Rev. James
To: Jefferson, Thomas



Dear Sir
Williamsburg April 10th 1785.

Mr. Mazzei affords me an opportunity of expressing the real obligation I feel myself under for the Letter and Packet you were so kind as to favour me with by Col. Le Maire. Nothing can be more desireable to us here than such literary Communications. It is certainly of great Importance to us to know what is done in the Philosophical World; but our Means of Information are confined almost entirely to you. This Circumstance not only increases our Gratitude for every Communication you have been so kind as to make but it will also, I hope, operate as an additional Inducement to continue the good Work you have so generously begun.
The Marq. Le Fayette in his Journey thro’ this Town had raised amongst us the highest Anxiety to know the real discoveries made in Animal Magnetism. But the Pamphlet you favoured us with, has effectually quieted our Concern upon that Score. The Matches were the first seen here, and are indeed extremely curious. As soon as I received your Letter I exhibited the Experiment of raising Water by a Rope. The Simplicity of the Method is certainly a great Recommendation. You have probably seen also the new Method of raising Water by Steam of which we have had a very imperfect Account. If that Account however be true, it is probable the Method by Steam will receive a general Use.
The Discovery of the Abbè Rochon in Optics affords altogether a new Feild for Speculation in that Science. It is an Effect which I beleive no Optician before, conceived could be produced by one Lens. If he can apply it to the Purpose you mention it will be a happy Means of solving a Problem which puzzled Euler himself.
Sorry am I that we have no Discoveries to boast of in the American World. The celebrated Boat which received the fullest  Approbation of Gen. W[ashington] and other Gentlemen who saw the Experiment, is not yet exposed to the public Eye. I confess I am still among the No. of the Infidels. The Means by which it is to oppose the Force of the Current downwards depend upon a Support which goes from the Bottom of the Boat and rests upon that of the River. This is all that I have yet heard of it. You will judge better than I can of its Efficacy.
We were engaged last Year in determining the 5 Degrees of Longitude claimed by Pennsa. And I believe few Points on the Globe are better ascertained. Our Instruments were good, the Time peice I carried from this Place exceeded even Mr. Rittenhouses. Our Observations were continued for more than three months. I had some Thoughts at first of sending you the Observations, as they tend not only to establish the Point in Dispute between the two States, but also the Measurement of a greater, or longer Line upon the Globe than has ever yet been effected, and thus shew with more Certainty the real Length of a Degree of Long. in that Lat. It appears to be less than has been hitherto supposed. The Termination of the 5°s falls short of the Ohio about 15 or 16 Miles.
We had entrusted a Merchant here to import for us the new Edition of the Encyclopa.; but, since your kind offer, shall endeavour to transfer the Sum paid Viz. £50 stg. to your Hands; and when it shall arrive there, will then beg the Assistance you have offered.
We have received a Present of some valuable Books from the King of France. Among others Buffon in Quo. complete. But unfortunately many of them were ruined before they came to us. We did not however beg for more. But There is one Thing for which I will beg, and that is a Continuance of your Favours whenever sufficient Leisure from more important Concerns will permit. In this I am a sincere Beggar, as well as your other Friends here, whom you mentioned, and by whom I am desired to return their most affectionate wishes for your Happiness.
I am Dr. Sir with the most sincere Respect & Esteem, Yr. Servt. & Friend,

J. Madison


Please to present my best Compliments to Mr. Short.
Since writing what precedes, your Nephew Mr. Peter Carr arrived here. He has entered with Mr. Maury who proposes to give him every Instruction in his Power untill he has arrived at his 16th. Year, agreably to Col. Madison’s Advice. Should he then enter the University, my assistance as far as it can extend, shall  not be wanting; on the contrary, I will be happy in rendering him every possible Service in the Prosecution of his Studies. He has been unfortunate hitherto in the Loss of too much Time by Sickness, but he is now perfectly recovered and appears resolved to avail himself of the present Opportunity. His object is at present Latin, Greek, French, Italian.
As I doubt not but you meet with many new and valuable Publications, Should esteem it a particular Favour to be informed of such as you think most worthy of Importation, either in the Philosophical, Historical or Critical Line.
Permit me to add one P.S. more. Has the Abbé Rochon published any Thing upon his new Discovery in optics? How is the Effect produced? What is the specific Gravity of the Chrystal? In what way does it differ from other Rock Chrystals?

